Citation Nr: 1120507	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-17 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972, including service in the Republic of Vietnam.  His awards and decorations include the Bronze Star Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the benefit sought on appeal.

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  At his hearing, the Veteran submitted additional evidence in support of his claim, along with a waiver of RO consideration.  Accordingly, the newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304 (2010). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, the RO/AMC should attempt to obtain the Veteran's private psychological/mental health treatment records, and the Veteran should be afforded a new and contemporaneous VA psychiatric examination.

The Veteran's service-connected PTSD is currently rated as 50 percent disabling.  The Veteran disagrees with this rating assignment and contends that a higher rating is warranted.  

At his April 2011 hearing before the undersigned VLJ, the Veteran submitted statements from mental health care providers in support of his claim.  These statements include an April 2011 statement from John A. Greene, Ph.D., at the Boston Counseling Center, indicating that he has been treating the Veteran for his service-connected PTSD for three years, and a March 2011 statement from Neil M. Murray, L.M.F.T., and Jonathan Shay, M.D., Ph.D., at the Boston Vet Center, indicating that they have provided treatment to the Veteran over the course of many years.  Relevant treatment records from these providers have not been associated with the claims file.  On remand, the RO should make arrangements to obtain the Veteran's treatment records from these providers.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Subsequent to this development, the Veteran should be afforded a new and contemporaneous VA examination to determine the manifestations and level of severity associated with his service-connected PTSD.  The Veteran was last afforded a VA examination to evaluate his PTSD in May 2007 and contends that a new examination is warranted.  The Board notes that it has now been nearly four years since the Veteran was last evaluated and a matter critical to the adjudication of increased rating claims is identifying the current level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994), (where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability).

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, in this case, the Board believes that supplemental information is required prior to the adjudication of the PTSD claim on appeal, and that a current evaluation of the Veteran's service-connected PTSD would prove helpful in adjudicating the merits of the increased rating claim, as the Veteran has contended that the condition has increased in severity since his last examination.  See 38 C.F.R. § 3.159 (2010); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); see too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  Arrange to obtain the Veteran's complete treatment records from John A. Greene, Ph.D., at the Boston Counseling Center, and from Neil M. Murray, L.M.F.T., and Jonathan Shay, M.D., Ph.D., at the Boston Vet Center.  Any response received should be memorialized in the Veteran's claims file. 

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests, or has manifested in the recent past, that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and occupational adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  In providing this opinion, the examiner should specifically address the April 2011 statement from Dr. Greene, and the March 2011 statement from Neil Murray and Dr. Shay.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Thereafter, review the claims file to ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


